Opinion by
Beatty, J.,
full Bench concurring.
The facts of this case are as follows: Anterior and up to the 14th day of September, 1863, James L. Thompson, the.defendant, was Recorder of Lander County. Whilst so Recorder he received - for record and filed four hundred and ninety-six deeds, collected from the parties filing the same the sum of two dollars and fifty cents on each deed, that being the full amount chargeable by law for receiving, filing, recording, etc., of said deeds, and also received for recordation and filed twenty-five miscellaneous papers, entitled to recordation, and received four dollars per paper from those filing the same, that being the amount of legal fee payable for the receiving, filing, recording, etc., of each of those papers.
Thompson went out of office on the 14th of September, 1863, having done nothing more with these papers than merely to file them. On that day his successor in office, the plaintiff, took possession of the office and proceeded to record the deeds and papers which he found in his office thus filed but not recorded.
When the recording was done he demanded payment of his predecessor therefor, who refused to pay, and this suit was brought. The defendant answered, denying the allegations of the complaint. The cause was submitted to the Judge without the intervention of a jury. The facts as herein stated were proved by the plaintiff when he rested.
The defendant moved for a non-suit, which was granted. The plaintiff appeals from the judgment of non-suit. The respondent claims that there is no privity of contract between plaintiff and defendant, and therefore that no action could be maintained by plaintiff. To determine the validity of this defense, it is necessary to ascertain what were the rights and duties of the respective parties by reason of their official positions.
*19First — As to the defendant. Being Recorder, bad he a right to demand in advance, of those who deposited deeds with him for record, the entire fee to which he would be-entitled for filing, indexing, recording and certifying record-ation of those instruments ?
Upon this point our statutes are silent. It need not, perhaps, be determined in this case whether he had such an absolute right. But this proposition cannot be denied: If he requested the payment in advance for services to be performed, and the parties requiring the same chose to pay in advance (without any improper or coercive conduct on his part), it was not an illegal transaction, but a legitimate collection of money for services to be performed. Having then received his fees in a proper and legal manner, it became his duty either to record, index and certify the recordation of these instruments, or else, if he went out of office before he could do so, then to procure the same to be done by his successor. •For failing to do so he would undoubtedly be liable to an action on the part of each person by whom a deed was filed. And this, it is contended by respondent, would be the only action to which he would be liable.
"When the plaintiff came into office what were his duties and liabilities %
The appellant lays down this proposition: “ His duty as such Recorder was fixed by law, which was to record all instruments left in his office for recordation, entitled by law to be recorded in the order of their filing.”
If this proposition was correct, we should have no difficulty in deciding this case. But we can find nothing in the statute law requiring such a practice. In the absence of authority on the point we are not prepared to say that such would be the absolute requirements of the common law. That such a course would be convenient and proper, there can be no doubt. But possibly he might not have been bound to record those deeds without being paid for so doing, or at least requested so to do by those having an interest in their record-ation. The doubt on this point throws- some embarrassment around this case.
Whilst we will not say that Davis was Icnmd to record the. *20deeds, for recording which his predecessor had been paid (meaning here to express no opinion on that point),^it must be admitted that for the proper and orderly arra/ngement of business in his office, the recordation of those deeds in the order in which they were filed was necessary.
When A is morally and legally bound to perform certain labor, but failing to perform it himself places B under the necessity of performing it to avoid loss or inconvenience, and A receives the benefit of that performance, the law will imply both a request to B to perform the labor and a promise to pay for it when performed.
The recordation of those deeds being then a necessity imposed on the new Recorder by the outgoing officer, and Thompson reaping the benefit of that act, the law implies a request on his part and a promise to pay for that,' the benefit of which he has received. In this case defendant received the entire fees for filing, indexing, recording and entering on such instrument the certificate of recordation. Having received all the fees and performed only apart of the services, he must pay to his successor in office that part of the fee in each case which is payable for the services performed by plaintiff.
The judgment of the Court below will be reversed and a new trial ordered.